

Exhibit 10.03
[ebayinclogorgb.jpg]








September 2, 2014


Steve Fisher




Dear Steve:


eBay Inc. (“eBay” or the “Company”) is pleased to offer you the exempt position
of Senior Vice President, Chief Technology Officer, Marketplaces at a bi-weekly
salary of $24,038.47, which is equivalent to an annualized salary of
$625,000.22.


You will be eligible to participate in the eBay Incentive Plan (eIP) with an
annual bonus based on individual achievement as well as company performance. The
annual bonus period is from January 1 through December 31. Your target bonus for
the eIP is 75% of your annual base salary, pro-rated based on the eligible
earnings paid while you are employed in an eIP eligible position during the
annual bonus period. There is no guarantee any eIP bonus will be paid, and any
actual bonus will be determined after the end of the annual bonus period based
on your eligible earnings as defined in the eIP. To be eligible to receive any
eIP bonus, you must be employed on or before the first business day of the
fourth quarter and you must be employed on the date the bonus is paid. Based on
your anticipated start date, your eligibility to participate in the eIP will
begin on your start date. The payment of any bonus is at eBay’s sole and
absolute discretion and subject to the terms and conditions of the eIP. eBay
reserves the right, in its sole discretion, to amend, change or cancel the eIP
at any time.


You will be entitled to a supplemental cash payment in the amount of $200,000
(less deductions and applicable taxes) for each of the next four years, subject
to your continued employment on each date of payment. The supplemental cash
payments will be made in February 2015, 2016, 2017 and 2018, subject to your
continued employment on the date of payment.


It will be recommended to the Board of Directors of eBay Inc. that you be
granted (a) a stock option to purchase shares of eBay’s common stock, (b) an
award of restricted stock units (“RSUs”), and (c) a target award of
performance-based restricted stock units (“PBRSUs”), as described in the
following paragraphs. The grants described below are denominated as a U.S.
dollar value. For the stock option grant, the number of shares of eBay common
stock subject to the option will be determined by dividing the U.S. dollar value
of the award by the Average eBay Closing Price (as described in this paragraph),
multiplying the resultant total by three (3), and rounding up to the nearest
whole number of shares of eBay common stock. For the RSU award, the number of
shares to be granted will be determined by dividing the U.S. dollar value of the
award by the Average eBay Closing Price (as described in this paragraph) and
rounding up to the nearest whole number of shares of eBay common stock. For the
target PBRSU award, the number of shares subject to the target award will be
determined by dividing the U.S. dollar value of the award by the Average eBay
Closing Price (as described in this paragraph) and rounding up to the nearest
whole number of shares of eBay common stock. The “Average eBay Closing Price”
shall be calculated based on the average of the closing prices of eBay common
stock in U.S.


1



--------------------------------------------------------------------------------









dollars as reported on the NASDAQ Global Select Market for the period of 10
consecutive trading days ending on (and including) the last trading day prior to
the date of grant.


In accordance with the methodology above, it will be recommended to the Board of
Directors of eBay that you be granted a stock option to purchase eBay’s common
stock valued at USD $800,000, subject to the terms and conditions of eBay’s
current stock plans (the “Plans”) as well as the terms and conditions of the
stock option agreement (which will be provided to you as soon as practicable
after the grant date). The exercise price for the stock option will be no less
than the fair market value of eBay’s common stock, as determined according to
the Plans, on the grant date. Generally, the stock option will vest and become
exercisable (assuming your continued employment with an eBay company on each
vesting date) over four years as follows: 25% of the shares subject to the stock
option will vest one year after the commencement of your employment and an
additional 1/48th of the shares subject to the stock option will vest each month
thereafter.


It will also be recommended to the Board of Directors of eBay that you be
granted an award of RSUs valued at USD $1,200,000 to be granted under the Plans
as well as the terms and conditions of the RSU agreement (which will be provided
to you as soon as practicable after the grant date). Generally, the RSUs will
vest and become non-forfeitable (assuming your continued employment with an eBay
company on each vesting date) over four years at the rate of 25% a year on each
anniversary of the date of grant, subject to applicable taxes and withholdings.


It will also be recommended to the Board of Directors of eBay that you be
granted a target award of PBRSUs valued at USD $2,000,000 to be granted under
the Plans as well as the terms and conditions of the PBRSU agreement (which will
be provided to you as soon as practicable after the grant date). The PBRSUs will
cover performance over the period January 1, 2014 through December 31, 2015. The
target award will be applied only to this performance period. The actual amount
of the award will be determined based on Company performance and will be subject
to the terms and conditions of the performance plan approved by the Compensation
Committee. PBRSUs earned based on Company performance for the two year period
will be granted in early 2016 and will vest and become non-forfeitable (assuming
your continued employment with an eBay company on each vesting date) as follows:
50% of the shares subject to the award on or about March 1, 2016 (the “Initial
Vest Date”) and the remaining 50% of the shares on the first anniversary of the
Initial Vest Date, subject to necessary withholding for applicable taxes.


In addition, it will be recommended to the Board of Directors of eBay that you
be granted a supplemental award of RSUs valued at USD $8,000,000 (“Supplemental
Grant 1”) to be granted under the Plans as well as the terms and conditions of
the RSU agreement (which will be provided to you as soon as practicable after
the grant date). Generally, the RSUs of Supplemental Grant 1 will vest and
become non-forfeitable (assuming your continued employment with an eBay company
on each vesting date) over four years at the rate of 25% a year on each
anniversary of the date of grant, subject to applicable taxes and withholdings.


Subject to the terms of the Company’s equity plan, you will be eligible to
participate in eBay’s focal equity grant program beginning in 2015, with an
annual aggregate target grant value of at least $2,500,000.  The aggregate
target grant value and form of award will be determined by eBay and approved by
the Board of Directors.


2



--------------------------------------------------------------------------------





All employees are subject to eBay’s Insider Trading Agreement, which outlines
the procedures and guidelines governing securities trades by company personnel.
You will be provided with a copy of eBay’s Insider Trading Agreement. Please
review the Agreement carefully, execute the certification and submit it to
eBay’s human resources department.


You will be eligible to receive an equity make-good payment of $2,000,000 (less
deductions and applicable taxes) in recognition of the value of the equity that
would have vested at your current employer in 2014 had you remained employed
through the applicable vesting dates. This payment will be paid within two pay
periods of your start date.


In addition, you will be eligible to receive an equity make-good payment of
$2,500,000 (less deductions and applicable taxes) in partial recognition of the
value of the equity that would have vested at your current employer in 2015 had
you remained employed through the applicable vesting dates. This payment will be
paid in or around the month of the first anniversary of your start date.


You will be also entitled to the benefits that eBay customarily makes available
to employees in positions comparable to yours. Please refer to the benefit plan
documents for more details, including eligibility. eBay reserves the right, in
its sole discretion, to amend, change or cancel the benefits at any time.


You will be eligible to accrue 20 days of Paid Time Off (“PTO”) per year.


Under federal immigration laws, the Company is required to verify each new
employee’s identity and legal authority to work in the United States.
Accordingly, please be prepared to furnish appropriate documents satisfying
those requirements; this offer of employment is conditioned on submission of
satisfactory documentation. You will be provided with a list of the required
documents.
    
Your employment at the Company is “at-will” and either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
The at-will nature of the employment relationship can only be changed by written
agreement signed by eBay’s SVP of Human Resources. Other terms, conditions, job
responsibilities, compensation and benefits may be adjusted by the Company from
time to time in its sole discretion.


All of us at eBay are very excited about you joining our team and look forward
to a beneficial and fruitful relationship. However, should any dispute arise
with respect to your employment or the termination of that employment, we both
agree that such dispute shall be conclusively resolved by final, binding and
confidential arbitration rather than by a jury court or administrative agency.
The Company will bear those expenses unique to arbitration. Please review the
enclosed Mutual Arbitration Agreement carefully.


As a condition of your employment, you must complete both the Mutual Arbitration
Agreement and the enclosed Employee Proprietary Information and Inventions
Agreement prior to commencing employment. These agreements address important
obligations to the Company, both during and after your employment; therefore,
please read both agreements carefully before signing them and submitting them to
eBay’s human resources department. If you should have any questions about either
agreement, please contact me.




3



--------------------------------------------------------------------------------





This offer letter, the Mutual Arbitration Agreement, the Employee Proprietary
Information and Inventions Agreement as well as all other enclosed required
documents, contain the entire agreement with respect to your employment. Should
you have any questions with regard to any of the items indicated above, please
call me. Kindly indicate your consent to this offer letter by signing copies of
this letter and returning it to me. All other documents requiring your signature
must be submitted either in hard copy of electronically prior to your start
date, including but not limited to the Mutual Arbitration Agreement, the
Employee Proprietary Information and Inventions Agreement, and the Insider
Trading Agreement certification.


This offer is contingent upon the results of your background verification and
reference checks. Upon your signature below, this will become our binding
agreement with respect to your employment and its terms merging and superseding
in their entirety all other or prior offers, agreements and communications,
whether written or oral, by you and the Company as to the specific subjects of
this letter.


We are excited at the prospect of you joining our team. We look forward to
having you on board!


Very truly yours,


/s/ Robin J. Colman


Robin J. Colman
Vice President, Compensation, Benefits and M&A
eBay Inc.


ACCEPTED:


/s/ Steve Fisher
Steve Fisher


September 7, 2014
Date


Anticipated Start Date: September 29, 2014




4

